Exhibit 10.1



















Agreement and Plan of Merger










dated as of










July 15, 2013




by and among







Hydro Phi Technologies, Inc.,

a Delaware corporation

and




Big Clix, Corp.,

A Florida corporation




and




HPT Acquisition Corp.,

A Delaware corporation











--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER







This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of  July 15,
2013, is entered into by and among HPT Acquisition, Inc. a Delaware corporation
(“HPT”),  a wholly owned subsidiary of Big Clix, Corp., a Florida corporation
(“Parent”) and Hydro Phi Technologies, Inc., a Delaware corporation (the
“Company”).

RECITIALS

A.  The Company has developed and is developing a line of products centered on
its intellectual property for clean energy solutions (the “Opportunity”).

B.  The Boards of Directors of Parent, HPT and the Company have each determined
that it is advisable and in the best interests of their respective stockholders,
as the case may be, to consummate, and have approved, the business combination
transaction in which the Company would merge with HPT, the acquisition
corporation (the “Merger”) in which the Company is the surviving entity, in
which the security holders of the Company will exchange all of their shares for
those of the Parent.  The parties may structure the transaction as a tax-free
transaction in accordance with the United States Internal Revenue Code of 1986,
as amended (the “Code”) and, to that end, the parties contemplate that the
Company may reorganize as an association taxable as a corporation to comply with
the tax-free reorganization requirements of the Code (including Section
368(a)(1)(E) thereof).

C.  Parent, HPT and the Company desire to make certain representations,
warranties and agreements in connection with the Merger and also to prescribe
various conditions to the Merger.

D.  Certain shareholders of the Parent will return an aggregate of 156,000,000
of their shares to the Parent as a contribution to the capital of the Parent.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and agreements in this
Agreement, and certain other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties covenant and agree as
follows:

Section 1.  The Merger.

1.1  The Merger.  At the Effective Time (as defined in Section 1.2), upon the
terms and subject to the conditions of this Agreement, HPT will merge with and
into the Company, with the Company being the surviving entity (the “Surviving
Corporation”).  Parent, HPT and the Company, regardless of whether they are
corporations, are sometimes referred to herein as the “Constituent
Corporations.”  As a result of the Merger, the outstanding shares of capital
stock or other interests of the Constituent Corporations shall be converted or
cancelled in the manner provided in Section 2.

1.2  Effective Time.  At the Closing (as defined in Section 1.3), articles or
certificates of merger (individually and collectively, the “Certificate of
Merger”) shall be duly prepared and executed by the Surviving Corporation and
thereafter delivered to the Secretary of State of the State of Delaware (the
“Delaware Secretary of State”) for filing, as provided in the Delaware General
Corporation Law (“DGCL”).  The Merger shall become effective at the time of the
filing of the Certificate of Merger with the Delaware Secretary of State (the
date and time of filing being the “Effective Time”).  

1.3  Closing.  The closing of the Merger (the “Closing”) will take place at the
offices of counsel to the Company, Golenbock Eiseman Assor Bell & Peskoe LLP,
 or at any other place as the parties may agree, on a date and at a time to be
specified by the parties, which shall in no event be later than 10:00 a.m.,
local time, on the first business day following satisfaction of the conditions
set forth in Section 5.2, provided that the other closing conditions set forth
in Sections 5 and 6 have been satisfied or, if permissible, waived in accordance
with this Agreement (the “Closing Date”).  At the Closing there shall be
delivered to Parent, HPT and the Company the certificates and other documents
and instruments required to be delivered under Sections 5 and 6.











--------------------------------------------------------------------------------

1.4  Governing Documents of the Surviving Corporation.  At the Effective Time,
(i) the Articles of Incorporation, as amended and in effect at the date of this
Agreement, of Company shall be the Articles of Incorporation of the Surviving
Corporation until amended as provided by law and the Articles of Incorporation,
and (ii) the Bylaws of the Company in effect at the date of this Agreement shall
be the Bylaws of the Surviving Corporation until amended as provided by law, by
the Articles of Incorporation of the Surviving Corporation and the Bylaws
themselves.

1.5  Directors and Officers of the Surviving Corporation.  From and after the
Effective Time, and subject to any necessary compliance with Section 14(f) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the
persons identified on Exhibit A shall be the directors and officers,
respectively, of the Parent and the Surviving Corporation until their successors
shall have been duly elected or appointed and qualified or until their earlier
death, resignation or removal in accordance with the Parent’s and  Surviving
Corporation’s Articles of Incorporation, Bylaws and any contractual arrangement
between any of these persons and the Company.

1.6  Effects of the Merger.  Subject to the foregoing, the effects of the Merger
shall be as provided in the applicable provisions of the State Reorganization
Statutes.

1.7  Further Assurances.  Each party will execute all further documents and
instruments and take all further actions as may reasonably be requested by one
or more of the others to consummate the Merger, to vest the Surviving
Corporation with full title to all assets, properties, rights, approvals,
immunities and franchises of either of the Constituent Corporations or to effect
the other purposes of this Agreement.

Section 2.  Conversion of Membership Interests in the Merger.

2.1  Conversion of Equity.  At the Effective Time, except as provided in Section
8.3 below and then as soon as practicable after the Effective Time, by virtue of
the Merger and without any action on the part of the holder thereof:

(a)

Exchange Ratio for Common Stock Interests of the Company.  Each 3.825 issued and
outstanding shares of common stock of the Company (each a “Company Common
Share”) shall be converted into the right to receive one share of (the “Common
Conversion Number”) fully paid and non-assessable shares of common stock, par
value $.0001 per share, of Parent (“Parent Common Stock”), subject to adjustment
in accordance with the next sentence.  If prior to the Effective Time, Parent
shall (i) have effected a stock split of Parent Common Stock, the Common
Conversion Number shall be multiplied by a fraction, the numerator of which is
the number of shares into which each pre-stock split share of Parent Common
Stock is split pursuant to the stock split and the denominator of which is one,
and the resulting product shall be the applicable Common Conversion Number,
subject to further adjustment in accordance with this sentence or (ii) pay a
dividend in, subdivide, combine into a smaller number of shares or issue by
reclassification of its shares, any shares of Parent Common Stock, the Common
Conversion Number shall be multiplied by a fraction, the numerator of which
shall be the number of shares of Parent Common Stock outstanding immediately
after, and the denominator of which shall be the number of these shares
outstanding immediately before, the occurrence of the triggering event, and the
resulting product shall be the Common Conversion Number, subject to further
adjustment in accordance with this sentence.  All Company Common Shares shall no
longer be outstanding and shall automatically be canceled and retired, and each
holder of a certificate representing any of the Company Common Shares shall
cease to have any rights, except the right to receive the shares of Parent
Common Stock to be issued in consideration for the Company Common Shares, upon
the surrender of any certificate in accordance with Section 2.2, without
interest.











2




--------------------------------------------------------------------------------




(b)

Exchange Ratio for the Preferred Stock Interests of the Company. Each 3.825
issued and outstanding shares of preferred stock of the Company (each a “Company
Preferred Share”) shall be converted into the right to receive one share of (the
“Preferred Conversion Number”) fully paid and non-assessable shares of Parent
Common Stock, subject to adjustment in accordance with the next sentence.  If
prior to the Effective Time, Parent shall (i) have effected a stock split of
Parent Common Stock, the Preferred Conversion Number shall be multiplied by a
fraction, the numerator of which is the number of shares into which each
pre-stock split share of Parent Common Stock is split pursuant to the stock
split and the denominator of which is one, and the resulting product shall be
the applicable Preferred Conversion Number, subject to further adjustment in
accordance with this sentence or (ii) pay a dividend in, subdivide, combine into
a smaller number of shares or issue by reclassification of its shares, any
shares of Parent Common Stock, the Preferred Conversion Number shall be
multiplied by a fraction, the numerator of which shall be the number of shares
of Parent Common Stock outstanding immediately after, and the denominator of
which shall be the number of these shares outstanding immediately before, the
occurrence of the triggering event, and the resulting product shall be the
Preferred Conversion Number, subject to further adjustment in accordance with
this sentence.  All Company Preferred Shares shall no longer be outstanding and
shall automatically be canceled and retired, and each holder of a certificate
representing any of the Company Preferred Shares shall cease to have any rights,
except the right to receive the shares of Parent Common Stock to be issued in
consideration for the Company Preferred Shares, upon the surrender of any
certificate in accordance with Section 2.2, without interest.

(b)

Cancellation of Treasury Securities and Securities Owned by Parent and
Subsidiaries.  All Company Common Shares and Company Preferred Shares that are
owned by the Company or Parent as treasury securities or any other wholly-owned
Subsidiary (as hereinafter defined) of Parent or the Company shall be canceled
and retired and shall cease to exist and no stock of Parent or other
consideration shall be delivered in exchange for them.  As used in this
Agreement, “Subsidiary” means, with respect to any party, any corporation or
other organization, whether incorporated or unincorporated, of which more than
fifty percent (50%) of either the equity interests in, or the voting control of,
the corporation or other organization is, directly or indirectly through
Subsidiaries or otherwise, beneficially owned by that party.

(c)

Convertible Securities.  Subject to the terms and conditions of any outstanding
convertible security of the Company (the “Company Convertible Securities”) that
is outstanding at the Effective Time, such Company Convertible Securities shall
be assumed by Parent and continued in accordance with their respective terms,
and each such Company Convertible Security shall become a right to purchase a
number of shares of Parent Common Stock equal to the Common Conversion Number
multiplied by the number of Company shares subject to such Company Convertible
Security immediately prior to the Effective Time, as more fully described in
Section 8.7.

2.2  Exchange of Certificates.

(a)

Exchange Agent.  On the Closing Date, Parent shall make available to the person
designated by the Company and reasonably acceptable to Parent, the Parent
transfer agent, Philadelphia Stock Transfer is deemed acceptable to Parent (the
“Exchange Agent”), certificates representing the number of duly authorized
shares of Parent Common Stock issuable in connection with the Merger (the
“Exchange Fund”), to be distributed to the holders of Company Common Shares and
Company Preferred Shares in accordance with this Section.  The Exchange Agent
shall agree to hold the Exchange Fund for delivery as contemplated by this
Section and upon additional terms as may be agreed upon by the Exchange Agent,
the Company and Parent.











3




--------------------------------------------------------------------------------




(b)

Exchange Procedures.  As soon as reasonably practicable after the Effective Time
and subject to the surrender provisions of this Section 2.2(b), the Exchange
Agent shall deliver to each holder of record of Company Common Shares and
Company Preferred Shares to be converted pursuant to Section 2.1(a) , a
certificate or certificates representing that number of shares of Parent Common
Stock that the holder has the right to receive pursuant to the provisions of
this Section 2.  The share certificates representing the Parent Common Stock
will be issued with an appropriate restrictive legend preventing transfer unless
registered or exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”).  Prior to this delivery, a Holder will first
deliver to the Exchange Agent a certificate or an affidavit of ownership of
Company Common Shares or Company Preferred Shares; the affidavit in lieu of the
certificate shall constitute tender of the Company Common Shares or Company
Preferred Shares.  The Company Common Shares and Company Preferred Shares so
tendered shall be canceled.  In no event shall the holder of any Company Common
Shares or Company Preferred Shares be entitled to receive interest on any
property to be received in the Merger.

(c)

Distributions with Respect to Unexchanged Shares.  No dividends or other
distributions declared or made after the Effective Time with respect to Parent
Common Stock with a record date on or after the Effective Time shall be paid to
the holder of any untendered Company Common Share or Company Preferred Share,
until the holder of record of the untendered securities shall tender in
accordance with this Section.  Subject to the effect of applicable laws,
following tender of any of the Company securities, there shall be paid to the
record holder of the certificates representing whole shares (and only whole
shares) of Parent Common Stock issued in exchange therefor, without interest,
(i) at the time of surrender, the amount of dividends or other distributions, if
any, with a record date on or after the Effective Time that theretofore became
payable, but which were not paid by reason of the immediately preceding
sentence, and (ii) at the appropriate payment date, the amount of dividends or
other distributions with a record date on or after the Effective Time but prior
to surrender and a payment date subsequent to surrender payable.

(d)

No Further Ownership Rights in Company Membership Shares.  All shares of Parent
Common Stock issued upon the surrender for exchange of Company Common Shares and
Company Preferred Shares (including any cash paid pursuant to Section 2.02(e)
below) shall be deemed to have been issued at the Effective Time in full
satisfaction of all rights pertaining to the Company Common Shares and Company
Preferred Shares represented thereby.  From and after the Effective Time, the
Company share books of the Company shall be closed and there shall be no further
registration of transfers on the books of the Surviving Corporation of the
Company Common Shares or Company Preferred Shares that were outstanding
immediately prior to the Effective Time.  If, after the Effective Time,
untendered Company Common Shares and Company Preferred Shares are presented to
the Surviving Corporation for any reason, they shall be canceled and exchanged
as provided in this Section.

(e)

Fractional Shares.  No fractional shares will be issued.  In lieu of the
issuance of fractional shares of Parent Common Stock issuable as a result of the
Merger, Parent shall issue a whole share of Parent Common Stock upon the
surrender for exchange of Company Membership Shares.

(f)

Termination of Exchange Fund.  Any portion of the Exchange Fund which remains
undistributed to the holders of Company Common Shares and Company Preferred
Shares for three (3) months after the Effective Time shall be delivered to the
Parent, upon demand, and any holders of untendered Company Common Shares and
Company Preferred Shares who have not complied with this Section 2 shall
thereafter look only to the Parent (subject to abandoned property, escheat and
other similar laws) as general creditors for issuance or payment of their claim
for Parent Common Stock, any cash, if any, in lieu of fractional shares of
Parent Common Stock and any dividends or distributions with respect to whole
shares of Parent Common Stock.  Parent shall not be liable to any holder of
untendered Company Common Share  or Company Preferred Shares for shares of
Parent Common Stock, any dividends or distributions, or cash payable in respect
of fractional share interests delivered to a public official pursuant to any
applicable abandoned property, escheat or similar law.








4




--------------------------------------------------------------------------------

Section 3.  Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to, and covenants with, Parent as follows:

3.1  Corporate Existence, Power and Authority.  The Company is a corporation
duly organized, validly existing and in good standing under the law of the State
of Delaware and has all requisite corporate or limited liability company, as the
case may be, power and authority to conduct the Opportunity as now being
conducted, and to own, lease or otherwise hold its properties, to enter into
this Agreement, and to carry out the transactions contemplated by this
Agreement.

3.2  Corporate Action.  The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated by
this Agreement have been authorized by all requisite limited liability company
action on the part of the Company.

3.3  Validity.  This Agreement constitutes the legal, valid and binding
obligation of the Company enforceable in accordance with its terms except as
enforcement may be limited by bankruptcy, reorganization, insolvency, moratorium
or other similar laws presently or hereafter in effect affecting the enforcement
of creditors’ rights generally and subject to general principles of equity.

3.4  Qualification as a Foreign Entity.  The Company is duly qualified and in
good standing as a foreign limited liability company and licensed to conduct the
Opportunity as now being conducted in each jurisdiction in which the Company is
required to be qualified to conduct the Opportunity, except where failure to be
so qualified, in good standing and licensed would have no material and adverse
impact on the ownership of its assets and properties or the conduct of the
Opportunity.

3.5  Conflict with Other Instruments.  Neither the execution and delivery of
this Agreement by the Company nor the consummation by the Company of the
transactions contemplated in this Agreement will (i) conflict with, or result in
a breach of, the terms, conditions or provisions of, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or result in the creation of a lien or encumbrance on, or cause the
triggering of a “due on sale” clause or similar restriction or provision
affecting, any of its assets or properties pursuant to (A) the formation
documents or limited liability company operating agreement (“Charter Documents”)
of the Company or (B) any material indenture, mortgage, lease, agreement or
other instrument to which the Company is a party or by which it, or any of its
assets or properties, may be bound or affected, or (ii) violate any provision of
law, statute, rule or regulation to which the Company is subject or by which it
or its properties are bound except where a violation would have no material and
adverse impact on the ownership of its assets or properties or the conduct of
the Opportunity.

3.6  Capitalization.  All of the holders of Company Common Shares and the
Company Preferred Shares, and their respective holdings in the Company represent
approximately 274,499,074 shares of Company Common Shares on an as converted
basis (the “Company Shareholders”).  All of the issued and outstanding Company
Common Shares and Company Preferred Shares have been duly authorized and validly
issued and are fully paid and non-assessable and free of preemptive rights.  As
of the Effective Date, to the Company’s knowledge, there are no voting trusts,
shareholder agreements or other voting arrangements, capacities, charges, liens
or encumbrances on any Company Common Shares or Company Preferred Shares that
have been entered into by the Company Members.  Except as set forth in Section
3.6(a) of the Company Disclosure Schedule with respect to Company Convertible
Securities, there is no outstanding subscription, contract, convertible or
exchangeable security, option, warrant, call or other right obligating the
Company to issue, sell, exchange, or otherwise dispose of, or to purchase,
redeem or otherwise acquire, shares of, or securities convertible into or
exchangeable for, Company securities.








5




--------------------------------------------------------------------------------

3.7  No Adverse Change.  There have been no material adverse change in the
condition, financial or otherwise, of the Opportunity or its assets or
properties, or in the prospects thereof or therefor.  None of its assets or
properties or the Opportunity has been adversely affected in any material way
by, or sustained any material loss, whether or not insured, as a result of any
fire, flood, accident, explosion, strike, labor disturbance, riot, act of God or
the public enemy or other calamity or casualty.  Except as previously disclosed
to Parent in writing pursuant to this Agreement, the Company (i) has not become
involved in any unresolved labor trouble or dispute which materially and
adversely affects the Opportunity, (ii) has not become a party to any collective
bargaining agreement, and (iii) has not suffered any liability, judgment, lien
or termination of contract or the imposition of any obligation, the effect of
which shall be materially adverse to the Opportunity or its assets or
properties.  Nothing has come to the attention of the Company that it believes
will cause a material adverse change in the prospects of the Opportunity.

3.8  Assets; Title to Assets.  The assets or properties of the Company consist
principally of intellectual property rights and other proprietary rights (the
“Principal Assets”).  The Company has good and marketable title or valid
licenses to the Principal Assets,  which if the Company owns such Principal
Assets are free and clear of all mortgages, liens, claims or encumbrances of any
kind or any conditional sale agreement or other title retention agreement.

3.9  Material Contracts.  The Company has no Company Material Contracts, except
as set forth in Section 3.9 of the Company Disclosure Schedule.  As used herein,
the term “Company Material Contracts” shall mean all (i) employee benefit plans,
share option schemes or agreements and employment, consulting or similar
contracts, (ii) contracts that involve remaining aggregate payments by the
Company in excess of $100,000 or which have a remaining term in excess of two
years, and (iii) all contracts that would, if terminated, have a Company
Material Adverse Effect.  As used herein, the term “Company Material Adverse
Effect” shall mean any existing breach, default or event of default by the
Company, or event that with notice or lapse of time or both would constitute a
breach, default or event of default by the Company, that, severally or in the
aggregate, would have a material adverse effect on the business, assets or
prospects of the Company as currently conducted.

3.10  Litigation, Etc.  There are no actions, suits, claims investigations or
proceedings pending in any court or by or before any governmental agency to
which the Company is a party or otherwise affecting the Principal Assets or the
Opportunity, and, to the best of the Company’s knowledge, after due inquiry,
there is no action, suit, claim, investigation, proceeding, grievance or
controversy threatened against the Company with regard to or affecting the
Principal Assets or the Opportunity.  There is no action, suit, claim,
investigation or proceeding known to the Company, after due inquiry, which is
pending or threatened that questions the validity or propriety of this Agreement
or any action taken or to be taken by the Company in connection with this
Agreement.  The Company is not subject to any judicial injunction or mandate or
any quasi-judicial order or quasi-judicial restriction directed to or against it
as a result of its ownership of the Principal Assets or its conduct of the
Opportunity and no governmental agency has at any time challenged or questioned
in writing, or commenced or given notice of intention to commence any
investigation relating to, the legal right of the Company to conduct the
Opportunity or any part thereof, so as to materially and adversely affect the
ownership and use of the Principal Assets.

3.11  Compliance with Laws, Etc.  The Company has complied with all laws and
regulations of any applicable jurisdiction with which it is or was required to
comply in connection with its ownership of the Principal Assets and its conduct
of the Opportunity, the enforcement of which would have a material and adverse
effect on the ownership of the Principal Assets or the conduct of the
Opportunity.  The Company has all permits and permissions of governments,
governmental authorities and quasi-governmental authorities necessary to own the
Principal Assets and to conduct the Opportunity, except where failure to have
the permits and permissions would have no material and adverse effect on the
ownership of the Principal Assets or the conduct of the Opportunity.

3.12  Governmental Approvals.  Except for any state and federal securities law
compliance requirements, there are no authorization, consent or approval or
other order or action of or filing or registration with any court,
administrative agency, or other governmental or regulatory body or authority is
required for the execution and delivery by the Company of this Agreement or the
Company’s consummation of the transactions contemplated hereby.








6




--------------------------------------------------------------------------------

3.13  Hazardous Waste.  To the best of the Company’s knowledge, neither the
Company nor any previous owner, tenant, occupant or user of any real property
now or previously owned or occupied by the Company (“Real Property”) used,
generated, manufactured, treated, handled, refined, processed, released,
discharged, stored or disposed of any Hazardous Materials (as hereinafter
defined) on, under, in or about the Real Property, or transported any Hazardous
Materials to or from the Real Property.  “Hazardous Materials,” as used herein,
refers to any flammable materials, explosives, radioactive materials, asbestos,
organic compounds known as polychlorinated biphenyls, chemicals now known to
cause cancer or reproductive toxicity, pollutants, contaminants, hazardous
wastes, toxic substances or related materials, including any substance defined
as or included in the definition of “hazardous substances” under relevant law.

3.14  Patents, Licenses and Permits.  The Principal Assets do not contain any
patents, licenses, permits, consents, approvals or authorizations of
governments, governmental authorities or quasi-governmental authorities (both
United States and foreign in connection with the Opportunity (the “Patents,
Licenses and Permits”).

3.15  Trademarks, Tradenames, etc.  The Company owns and uses under license both
registered and unregistered copyrights, trademarks, trade names, service marks,
service names, and slogans in connection with the conduct of the Opportunity as
listed in Section 3.15 of the Company Disclosure Schedule (the “Trademarks and
Copyrights”), all of which are owned or licensed by the Company as provided
therein.  No claims made by third parties with respect to any of the Trademarks
or Copyrights are pending.  Except as set forth in Section 3.15 of the Company
Disclosure Schedule, there are no decrees, licenses, sublicenses, agreements or
limitations now in effect relating to any of the Trademarks or Copyrights and
there has been no notice to the Company that any Trademark or Copyright
infringes the rights of any third party or is being infringed by any third
party.

3.16  Books and Records, etc.  Prior to the Closing Date, the Company will make
available to Parent copies of all books and records in the Company’s possession
relating to the Opportunity and the Principal Assets, and on the Closing Date
the Company will deliver to Parent all these books and records.  These books and
records are complete showing all issuances of membership interests, all changes
in the directors and executive officers and all acquisitions and dispositions of
significant assets since the formation of the Company. Company has also made
available to Parent the form of Current Report on Form 8-K, describing the
transaction contemplated by this Agreement and the financial statements of the
Company.

3.17  No Material Undisclosed Liabilities.  Except as provided in Section 3.17
of the Company Disclosure Schedule, there are no liabilities or obligations of
the Company of any nature, whether absolute, accrued, contingent, or otherwise.

3.18  Tax Returns and Tax Liabilities.  Company has (i) filed all tax returns
required to be filed in any jurisdiction to which it is subject, (ii) collected
and paid over to the taxing authorities of each such jurisdiction all taxes
required to be collected by Company from other persons, such as sales taxes,
payroll taxes, etc., (iii) either paid in full all taxes due to be paid by it
and all taxes claimed to be due and payable from it by each such jurisdiction
(except for any such taxes as are being contested in good faith by appropriate
proceedings), and any interest, additions to tax and penalties with respect
thereto, or provided adequate reserves for the payment thereof, (iv) fully
accrued on its books all taxes, and any interest, additions to tax and penalties
with respect thereto, for any period through the date hereof which are not yet
due, including such as are being contested, and (v) the amount of any reserves
and accruals in respect of taxes is at least equal to the net amount of all
taxes and any interest, additions to tax, penalties and deficiency assessments,
payable or which in the future become payable by Company with respect to all
periods up to and including the date of this Agreement.

3.19  Officers and Employees.  The Company officers and directors are as set
forth in Section 3.19 of the Company Disclosure Letter.

3.20 Principal Assets Constitute the Opportunity, etc.  The Principal Assets
comprise substantially all of the assets, property, rights and business owned by
and employed by the Company in connection with the Opportunity and will enable
the Company to operate the Opportunity in substantially the same manner after
the Closing as it is being conducted immediately before the Closing.  All of the
physical assets are serviceable for the purposes for which they are being used
on the date hereof.








7




--------------------------------------------------------------------------------

3.21  Material Information.  To the knowledge of the Company, none of Section
3.6 of the Company Disclosure Schedule or any other written material provided by
the Company to Parent or its accountants, consultants, counsel or other advisers
in connection with the negotiation of this Agreement, as of their respective
dates contained, nor does this Agreement contain, any untrue statement of a
material fact or omit to state a material fact necessary to make information
contained therein or herein not misleading.  To the knowledge of the Company,
there is no fact or condition that the Company has not disclosed to Parent in
writing which materially adversely affects the condition, financial or
otherwise, of the Principal Assets or the Opportunity or their prospects, or the
ability of the Company to perform any of its obligations under this Agreement.

3.22  No Other Agreements to Sell Assets or Equity Interests.  The Company has
no legal obligation, absolute or contingent, to any person or firm to sell the
Opportunity or the Principal Assets relating to the Opportunity (other than
sales in the ordinary course of the Company’s business) or any equity interest
therein, or to effect any merger, consolidation or other reorganization of the
Company or to enter into any agreement with any third party.

Section 4.  Representations and Warranties of Parent.  Parent hereby represents
and warrants to the Company as follows:

4.1  Corporate Existence, Power and Authority.  Each of Parent and HPT is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation, and each of Parent and HPT has all requisite
corporate power and authority to conduct its business as now being conducted,
and to own, lease or otherwise hold its properties, to enter into this
Agreement, and to carry out the transactions contemplated by this Agreement.

4.2  Corporate Action.  The execution and delivery of this Agreement by Parent
and HPT and the consummation by Parent and HPT of the transactions contemplated
by this Agreement have been authorized by all requisite corporate or company
action on the part of Parent and HPT and no approval of the stockholders of
Parent and HPT is required for the consummation of the transactions contemplated
by this Agreement.

4.3  Validity.  This Agreement constitutes the legal, valid and binding
obligation of Parent and HPT, enforceable in accordance with its terms except as
enforcement may be limited by bankruptcy, reorganization, insolvency, moratorium
or other similar laws presently or hereafter in effect affecting the enforcement
of creditors’ rights generally and subject to general principles of equity.

4.4  Qualification as a Foreign Corporation.  Parent is duly qualified and in
good standing as a foreign corporation or company and licensed to conduct its
business as now being conducted in each jurisdiction in which Parent is required
to be qualified to conduct its business, except where failure to be so
qualified, in good standing and licensed would have no material and adverse
impact on the ownership of its assets and properties or the conduct of Parent’s
business as now conducted.

4.5  Conflict with Other Instruments.  Neither the execution and delivery of
this Agreement by Parent and HPT nor the consummation by Parent or HPT of the
transactions contemplated in this Agreement will (i) conflict with, or result in
a breach of, the terms, conditions or provisions of, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or result in the creation of a lien or encumbrance on, or cause the
triggering of a “due on sale” clause or similar restriction or provision
affecting, any of its assets or properties pursuant to (A) the Charter Documents
of Parent or HPT, or (B) any material indenture, mortgage, lease, agreement or
other instrument to which Parent or HPT is a party or by which it, or any of its
assets or properties, may be bound or affected, or (ii) violate any provision of
law, statute, rule or regulation to which Parent or HPT is subject or by which
it or its properties are bound except where such violation would have no
material and adverse impact on the ownership of its assets or properties or the
conduct of Parent’s business as now conducted.








8




--------------------------------------------------------------------------------




4.6  Capitalization.

(a)

The authorized capital stock of Parent consists of 300,000,000 shares of Parent
Common Stock and no shares of Parent Preferred Stock.  As of June 31, 2013,
171,600,000 shares of Parent Common Stock were issued and outstanding and there
were no convertible securities issued and outstanding (the “Parent Convertible
Securities”).  There has been no change in the number of issued and outstanding
shares of common stock.  All of the issued and outstanding shares of Parent
Common Stock are, and all shares reserved for issuance will be, upon issuance in
accordance with the terms specified in the instruments or agreements pursuant to
which they are issuable, duly authorized, validly issued, fully paid and
non-assessable.  Except as provided in this Agreement, there is no outstanding
subscription, contract, convertible or exchangeable security, option, warrant,
call or other right obligating Parent to issue, sell, exchange, or otherwise
dispose of, or to purchase, redeem or otherwise acquire, shares of, or
securities convertible into or exchangeable for, capital stock of Parent.  As of
the Closing there will be no indebtedness or other obligations to pay money by
the Parent or HPT.

(b)

To Parent’s knowledge, there are no voting trusts, stockholder agreements or
other voting arrangements that have been entered into among the stockholders of
Parent.

(c)

The Parent Common Stock, upon issuance in accordance with the Merger as provided
in this Agreement, will be duly authorized, validly issued, fully paid and
non-assessable.

(d)

Except as contemplated by this Agreement, there are no outstanding contractual
obligations of Parent or any Subsidiary of Parent to repurchase, redeem or
otherwise acquire any shares of capital stock or any capital stock of any
Subsidiary of Parent or to provide funds to, or make any investment (in the form
of a loan, capital contribution or otherwise) in, any Subsidiary of Parent or
any other person.

(e)

There is only one share of common stock of HPT issued and outstanding, which is
held by Parent.  There are no outstanding contractual obligations of HPT to
repurchase, redeem or otherwise acquire any shares of capital stock or any
capital stock of HPT or to provide funds to, or make any investment (in the form
of a loan, capital contribution or otherwise) in, any any other person or
entity.

4.7  Governmental Approvals.  Other than compliance with the state and federal
securities laws, no authorization, consent or approval or other order or action
of or filing or registration with any court, administrative agency, or other
governmental or regulatory body or authority is required for the execution and
delivery by Parent or HPT of this Agreement or Parent’s or HPT’s consummation of
the transactions contemplated hereby.

4.8  Litigation.  Except as disclosed in the Parent SEC Reports (as defined in
Section 4.10), (i) there are no actions, suits, arbitrations or proceedings
pending or, to the knowledge of Parent, threatened against, relating to or
affecting and property of Parent or any of its Subsidiaries, nor to the
knowledge of Parent are there any governmental or regulatory authority
investigations or audits pending or threatened against, relating to or
affecting, Parent or any of its Subsidiaries or any of their respective assets
and properties, and there are no facts or circumstances known to Parent that
could be reasonably expected to give rise to any such action, suit, arbitration,
proceeding, investigation or audit, and (ii) neither Parent nor any of its
Subsidiaries is subject to any order of any governmental or regulatory
authority.

4.9  Compliance with Laws, etc.  Parent and its Subsidiaries each has complied
with all laws and regulations of any applicable jurisdiction with which it is
required to comply, the enforcement of which could materially impair the ability
of Parent or HPT to perform its obligations under this Agreement.








9




--------------------------------------------------------------------------------

4.10  SEC Reports and Financial Statements.  Parent provided to the Company
prior to the execution of this Agreement by direction to the EDGAR website
maintained by the United States Securities and Exchange Commission (the “SEC”) a
true and complete copy of each form, report, schedule, registration statement,
definitive proxy or information statement and other document (together with all
amendments thereof and supplements thereto) filed or required to be filed by
Parent or any of its Subsidiaries with the SEC since December 7, 2010 (as these
documents have since the time of their filing been amended or supplemented, the
“Parent SEC Reports”).  Parent did not file any reports with the SEC except as
set forth on the SEC’s EDGAR website.  As of their respective dates, the Parent
SEC Reports (i) complied as to form in all material respects with all applicable
requirements of the Securities Act or the Exchange Act, as the case may be, and
(ii) did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The audited consolidated financial statements and unaudited
interim consolidated financial statements (including, in each case, the notes,
if any, thereto) included in the Parent SEC Reports (the “Parent Financial
Statements”) complied as to form in all material respects with the published
rules and regulations of the SEC with respect thereto, were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved (except as may be indicated therein or in the
notes thereto and except with respect to unaudited statements as permitted by
Form 10-Q of the SEC) and fairly present (subject, in the case of the unaudited
interim financial statements, to normal, recurring year-end audit adjustments
which are not expected to be, individually or in the aggregate, materially
adverse to Parent and its Subsidiaries taken as a whole) the consolidated
financial position of Parent and its consolidated Subsidiaries as at the
respective dates thereof and the consolidated results of their operations and
cash flows for the respective periods then ended.  Each Subsidiary of Parent is
treated as a consolidated Subsidiary of Parent in the Parent Financial
Statements for all periods covered thereby.

4.11  Absence of Certain Changes or Events.  Except as disclosed in the Parent
SEC Reports, (a) since December 7, 2010, there has not been any change, event or
development, other than those occurring as a result of general economic or
financial conditions or other developments which are not unique to Parent and
its Subsidiaries but also generally affect other persons who participate or are
engaged in the lines of business in which Parent and its Subsidiaries
participate or are engaged and (b) between that date and the date of this
Agreement,  Parent and its Subsidiaries have conducted their respective
businesses only in the ordinary course consistent with past practice.

4.12  Absence of Undisclosed Liabilities.  Neither Parent nor any of its
Subsidiaries have any Parent Material Contracts.  As used herein, the term
“Parent Material Contracts” shall mean all (i) employee benefit plans, share
option schemes or agreements and employment, consulting or similar contracts,
(ii) contracts that involve remaining aggregate payments by Parent in excess of
$10,000 or which have a remaining term in excess of two years, (iii) insurance
policies, and (iv) all contracts that would, if terminated, have a Parent
Material Adverse Effect.  As used herein, the term “Parent Material Adverse
Effect” shall mean any existing breach, default or event of default by Parent,
or event that with notice or lapse of time or both would constitute a breach,
default or event of default by Parent, that, severally or in the aggregate,
would have a material adverse effect on the business, assets or prospects of
Parent.  Except for matters reflected or reserved against in the last balance
sheet included in a Parent SEC Report, neither Parent nor any of its
Subsidiaries had at that date, or has incurred since that date, any liabilities
or obligations (whether absolute, accrued, contingent, fixed or otherwise, or
whether due or to become due) of any nature that would be required by generally
accepted accounting principles to be reflected on a consolidated balance sheet
of Parent and its consolidated Subsidiaries (including in the notes).








10




--------------------------------------------------------------------------------

4.13  Tax Returns and Tax Liabilities.  Parent and each of its Subsidiaries, on
a consolidated basis or otherwise, has (i) filed all tax returns required to be
filed in any jurisdiction to which it is subject, (ii) collected and paid over
to the taxing authorities of each such jurisdiction all taxes required to be
collected by Parent from other persons, such as sales taxes, payroll taxes,
etc., (iii) either paid in full all taxes due to be paid by it and all taxes
claimed to be due and payable from it by each such jurisdiction (except for any
such taxes as are being contested in good faith by appropriate proceedings), and
any interest, additions to tax and penalties with respect thereto, or provided
adequate reserves for the payment thereof, (iv) fully accrued on its books all
taxes, and any interest, additions to tax and penalties with respect thereto,
for any period through the date hereof which are not yet due, including such as
are being contested, and (v) the amount of any reserves and accruals in respect
of taxes is at least equal to the net amount of all taxes and any interest,
additions to tax, penalties and deficiency assessments, payable or which in the
future become payable by Parent with respect to all periods up to and including
the date of this Agreement.

4.14  Hazardous Waste.  To the best of Parent’s knowledge, neither Parent nor
any previous owner, tenant, occupant or user of any real property owned, leased
or occupied by Parent used, generated, manufactured, treated, handled, refined,
processed, released, discharged, stored or disposed of any Hazardous Materials
on, under, in or about such real property, or transported any Hazardous
Materials to or from such real property.

To the best of Parent’s knowledge, Parent has kept and maintained any real
property owned, leased or occupied by Parent, including the groundwater on or
under such real property, and conducted its business in compliance with all
applicable federal, state and local laws, ordinances or regulations, now or
previously in effect, relating to environmental conditions, industrial hygiene
or Hazardous Materials on, under, in or about such real property including all
relevant laws.

Section 5.  Conditions Precedent to Obligations of Parent.  All obligations of
Parent and of HPT under this Agreement to be performed on and after the Closing
Date are, at the option of Parent, subject to the satisfaction of the following
conditions precedent at the Closing, as indicated below:

5.1  Proceedings Satisfactory.  All actions, proceedings, instruments, opinions
and documents required to carry out this Agreement or incidental hereto, and all
other related legal matters, shall be reasonably satisfactory to Parent and to
counsel for Parent.  The Company shall have delivered to Parent on the Closing
Date the documents and other evidence as Parent may reasonably request in order
to establish the consummation of the transactions contemplated by this
Agreement, the taking of all corporate and other proceedings in connection
therewith and the compliance with the conditions set forth in this Section 5, in
form and substance reasonably satisfactory to Parent.

5.2  Equity Holder Approval.  This Agreement shall have been adopted by the
requisite vote of the Company Common Shares and the Company Preferred Shares,
voting together as a single class, to approve this Agreement, under the DGCL and
the Company’s Charter Documents.

5.3  Equity Line of Credit.  Parent will have entered into a form of agreement,
acceptable to Company, effective as of the Closing Date, which provides for an
equity line of credit and as a commitment payment for the equity line of credit
the Parent will have provided for the issuance of 5,000,000 shares of Common
Stock, as restricted stock, which issuance will have been approved by all
required corporate action by Parent.

5.4  Representations and Warranties of the Company Correct.  The representations
and warranties made by the Company in Section 3 shall be, and tender by the
Company of any documents required to be delivered at the Closing by it shall
constitute a representation by the Company as at the Closing that, except as
otherwise specifically approved in writing by Parent, the representations and
warranties of the Company are true and correct in all material respects on and
as of the Closing Date with the same force and effect as though all the
representations and warranties had been made on and as of the Closing Date after
giving effect to any transactions or other actions contemplated by this
Agreement.








11




--------------------------------------------------------------------------------

5.5  Compliance with Terms and Conditions.  All the terms, covenants, agreements
and conditions of this Agreement to be complied with and performed by the
Company on or before the Closing Date shall have been (and tender by the Company
of any documents required to be delivered at the Closing shall constitute a
representation by the Company as at the Closing that, except as otherwise
specifically approved in writing by Parent, they have been) complied with and
performed in all material respects.

5.6  No Proceedings Pending.  No action, suit, claim, investigation or
proceeding by or before any court, administrative agency or other governmental
or regulatory body or authority, including for these purposes, OTC, FINRA or
DTC, shall have been instituted or threatened which may restrain, prohibit or
invalidate any of the transactions contemplated by this Agreement or that may
affect the right to operate or control after the Closing Date any of the
Principal Assets or the Opportunity, or to effect transactions in the Parent
Common Shares.

5.7  No Material Change.  There shall have been no material adverse change in
the condition, financial or otherwise, of the Company or the Principal Assets,
or in the prospects thereof or therefor, and none of the Company or the
Principal Assets shall have been, in the judgment of Parent, adversely affected
in any material way by, or sustained any material loss, whether or not insured,
as a result of, any fire, flood, accident, explosion, strike, labor disturbance,
riot, act of God or the public enemy or other calamity or casualty.  The Company
shall not (i) be involved in any unresolved labor trouble or dispute which
materially and adversely affects the business or prospects of the Company; (ii)
have become a party to any collective bargaining agreement; or (iii) have
suffered any liability, judgment, lien or termination of contract or the
imposition of any obligation, the effect of which shall, in the judgment of
Parent, be materially adverse to the Company, the Principal Assets of the
prospects of either.

5.8  Certificates.  The Company shall have delivered to Parent (i) a copy of the
Charter Documents, as amended, of the Company, certified with respect to Charter
Documents filed with the Delaware Secretary of State as of a recent date; (ii) a
certificate as to the good standing of the Company as a foreign company
qualified to do business in each jurisdiction in which the Company is required
to be qualified to conduct the Opportunity, except where failure to be so
qualified, in good standing and licensed would have no material and adverse
impact on the ownership of its assets and properties or the conduct of the
Opportunity, dated as of a recent date; (iii) a certificate of an officer of the
Company dated the Closing Date and certifying (A) that attached to the
certificate is a true, correct and complete copy of the Charter Documents of the
Company as in effect on the date of the certificate and at all times since a
date prior to the date of the resolutions of the Company described in item (B)
below, (B) that attached is a true, correct and complete copy of the resolutions
adopted by the directors and shareholders of the Company, as the case may be,
authorizing the execution, delivery and performance of this Agreement and all
other documents delivered by the Company and the consummation by the Company of
the transactions contemplated by this Agreement and any other documents, and
that these resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) that the Charter Documents of the Company filed with
the Delaware Secretary of State have not been amended since the date of the last
amendment shown on the certificate of good standing furnished pursuant to (i)
above and no action has been taken by the Company or its shareholders, members,
directors, managers or officers in contemplation of the filing of any amendment
or in contemplation of the liquidation or dissolution of the Company, and (D)
that the representations and warranties of the Company in Section 3 are true and
correct as of the Closing Date with the same force and effect as if made on and
as of the Closing Date and the Company has complied with all the terms and
provisions contained in this Agreement or in the other documents delivered in
connection with this Agreement.

Section 6.  Conditions Precedent to Obligations of the Company.  All obligations
of the Company to be performed on or after the Closing Date are, at the option
of the Company, subject to the satisfaction of the following conditions
precedent at the Closing, as indicated below:

6.1  Proceedings Satisfactory.  All actions, proceedings, instruments, opinions
and documents required to carry out this Agreement or incidental hereto and all
other related legal matters (including the discharge of Parent’s liabilities)
shall be reasonably satisfactory to the Company and to counsel for the Company.
 Parent, for itself and its Subsidiaries, shall have delivered to the Company on
the Closing Date such documents and other evidence as the Company may reasonably
request in order to establish the consummation of the transactions contemplated
by this Agreement, the taking of all corporate and other proceedings in
connection therewith and the compliance with the conditions set forth in this
Section 6, in form and substance reasonably satisfactory to the Company.








12




--------------------------------------------------------------------------------

6.2  Representations and Warranties of Parent Correct.  The representations and
warranties made by Parent in Section 4 of this Agreement shall be (and tender by
Parent of any documents required to be delivered at the Closing by it shall
constitute a representation by Parent at the Closing that, except as otherwise
specifically approved in writing by the Company, such representations and
warranties of Parent are) true and correct in all material respects on and as of
the Closing Date with the same force and effect as though all such
representations and warranties had been made on and as of the Closing Date after
giving effect to any transactions or other actions contemplated hereby.

6.3  Compliance with Terms and Conditions.  All the terms, covenants and
conditions of this Agreement to be complied with and performed by Parent on or
before the Closing Date shall have been (and tender by Parent of any documents
required to be delivered at the Closing by it shall constitute a representation
by Parent as at the Closing that, except as otherwise specifically approved in
writing by the Company, they have been) complied with and performed in all
material respects.

6.4  Certificates.  Parent shall have delivered to the Company, to the extent
not available on Edgar, (i) a copy of the filed Charter Documents, as amended,
of Parent, certified as of a recent date by the  Secretary of State of the state
of its incorporation; (ii) a certificate of the sole officer of Parent dated the
Closing Date and certifying (A) that attached is a true, correct and complete
copy of the resolutions adopted by the Board of Directors of Parent authorizing
the execution, delivery and performance of this Agreement and all other
documents delivered by Parent and the consummation by Parent of the transactions
contemplated by this Agreement and all other documents, and that these
resolutions have not been modified, rescinded or amended and are in full force
and effect, (B) that the filed Charter Documents of Parent and HTP have not been
amended since the date of the last amendment furnished pursuant to (i) above and
no action has been taken by Parent or HTP or its respective shareholders,
directors or officers in contemplation of the filing of any further amendment or
in contemplation of the liquidation or dissolution of Parent or HTP, and (C) as
to the incumbency and specimen signature of the officer of Parent executing this
Agreement or any other document; (iii) a certificate of the sole officer stating
that the representations and warranties of Parent in Section 4 are true and
correct as of the Closing Date with the same force and effect as if made on and
as of the Closing Date and Parent has complied with all the terms and provisions
contained in this Agreement or in the other documents delivered in connection
with this Agreement.

6.5  Capitalization Assumptions.  Upon completion of the Closing, the holders of
Company Common Shares and Company Preferred Shares, together, immediately prior
to the Effective Time (the “Company Shareholders”) shall own beneficially the
issued and outstanding shares of common stock aggregating approximately
 79,830,141 Parent Common Shares  and immediately after the Closing Date, there
will be approximately 100,130,141 Parent Common Shares issued and outstanding.

6.6  Elimination of Liabilities; No Conversion of Convertible Indebtedness.
 Parent shall have eliminated all obligations and liabilities of Parent by the
payment thereof, and none of such obligations and liabilities will have been
converted into Parent Common Stock, such elimination to be to the satisfaction
of the Company and its counsel as required under Section 8.6.

6.7  Equity Line of Credit.  Parent will have entered into a form of agreement,
acceptable to Company, effective as of the Closing Date, which provides for an
equity line of credit and issuance of 5,000,000 Parent Common Shares at the
Closing in the form of restricted securities, which issuance will have been
approved by all required corporate action by Parent.

6.8  Capital Contribution Agreements.  Parent will have received and the holders
of Parent Common Shares will have surrendered for cancellation an aggregate of
156,300,000 Parent Common Shares, including all the shares of Patrick Yore
representing 156,000,000 Parent Shares.

6.9  Parent Shareholder Lock Up.  The shareholders of Parent Common Shares,
representing 275,000 Parent Common Shares that are held in street name by one or
more of the shareholders of Parent immediately prior to the Closing Date, will
have executed a lock up agreement in favor of Parent not to trade or otherwise
deal in those shares for a period including the Closing Date and two full
trading days after the Closing Date, such form of agreement to be reasonably
acceptable to the Company.








13




--------------------------------------------------------------------------------

6.10  Equity Line Lock Up.  The entity or entities providing the equity line of
credit will have been subject to a lock up agreement in favor of the Parent for
the period from the date of this Agreement through the second trading day after
the Closing Date in respect of any and all securities of the Parent that it may
have or otherwise obtain or have the right to obtain, such form of agreement to
be reasonably acceptable to the Company.

6.12  Indemnity Agreement.  Parent and the Company will have received an
indemnification agreement from a third party, approved by both Parent and
Company, to which the Parent and the Company are parties, relating to
indemnification for any unpaid cash obligations of the Parent pursuant to
Sections 6.6 and 8.6 hereof.

6.13  Parent Director and Officers.  The sole Parent Director and Officer shall
have (i) resigned as an officer of Parent and (ii) tendered his resignation as a
director of Parent, such Director resignation to become effective at the Closing
Date.  Concurrently, the persons identified on Exhibit A shall have been elected
or appointed to the Parent Board of Directors.

Section 7.  Additional Covenants of the Company.

7.1  Consents.  The Company covenants with Parent that it will use its
commercially reasonable efforts to obtain or cause to be obtained from any
required parties any consents, approvals, authorizations or waivers required in
connection with the Merger.

7.2   Cooperation.  The Company covenants with Parent that it will:

(a)

Access to Information.  Cooperate and cause others under the control of the
Company to cooperate to the end of providing Parent and its counsel, accountants
and other designated representatives full access during normal business hours to
the properties, books, contracts, commitments and other records (including
computer files, retrieval programs and related documentation) of the Company
relating to the Principal Assets or the Opportunity, and the Company will
furnish or cause to be furnished to Parent and its representatives all this
information and data as Parent or its representatives reasonably may request;
and

(b)

Keep Parent Informed.  Promptly notify Parent of any material matter or thing
occurring that adversely affects the condition, financial or otherwise, of the
Principal Assets or the Opportunity, or the prospects thereof or therefor.

7.3   Preserve the Opportunity. The Company covenants with Parent that:

(a)

the Company will do or cause to be done all things necessary and appropriate to
(A) continue operation of the Opportunity in the ordinary course in the same
manner in which it has been conducted; (B) preserve reasonably intact the
business organization and reputation of the Company; (C) except as otherwise
contemplated herein, use its reasonable commercial efforts to keep available the
services of the management and employees of the Company; and (D) preserve the
reasonable goodwill of suppliers, customers and others having business relations
with the Company; and








14




--------------------------------------------------------------------------------



(b)

the Company will not, without the prior consent of Parent, (A) sell (except in
the ordinary course of the conduct of the Opportunity), pledge, assign, lease,
give a security interest in or otherwise encumber any of the Principal Assets;
(B) enter into any commitment with respect to the operation of the Opportunity,
except in the ordinary course of the conduct of the Opportunity; (C) voluntarily
incur or become subject to, or agree to incur or become subject to, any
obligation or liability (absolute or contingent) in connection with the
Opportunity, except current liabilities incurred and obligations under contracts
entered into in the ordinary course of the conduct of the Opportunity; (D)
discharge or satisfy any lien or encumbrance or pay any obligation or liability
(absolute or contingent) in connection with the Opportunity, except current
liabilities incurred in the ordinary course of the conduct of the Opportunity;
(E) sell or transfer, or enter into any agreement to sell or transfer, any of
the Principal Assets or cancel or enter into any agreement to cancel any debts
or claims, except in each case in the ordinary course of the conduct of the
Opportunity; (F) bring about or cause to occur any extraordinary losses or waive
any rights of substantial value; (G) enter into any transactions other than in
the ordinary course of the conduct of the Opportunity; (H) terminate any
material contract, agreement, license or other instrument to which it is a
party, except agreements that are by their terms terminable in the ordinary
course of the conduct of the Opportunity; or (I) enter into any transactions
other than in the ordinary course of the conduct of the Opportunity.

7.4  Ordinary Course.  The Company covenants with Parent, notwithstanding
Section 7.3, that (except as expressly contemplated or permitted by this
Agreement, or to the extent that Parent shall otherwise consent in writing) the
Company shall conduct its businesses only in in the ordinary course consistent
with past practice.

Section 8.  Additional Covenants by Parent.

8.1  Consents and Waivers.  Parent covenants with the Company that it will use
its commercially reasonable efforts to obtain or cause to be obtained from any
required parties any consents, approvals, authorizations or waivers required in
connection with the Merger, provided that the conditions to closing set forth
Section 6 shall be subject to the standard of best efforts.

8.2  Books and Records.  Parent shall permit the Company and its authorized
representatives, in connection with (i) the preparation of the Company’s tax
returns, (ii) the determination or enforcement of the Company’s rights and
obligations under this Agreement, or (iii) the Company’s compliance with the
requirements of any governmental or quasi-governmental authority or body, to
have reasonable access during normal business hours to the Books and Records of
the Parent and HPT prior to the Closing Date.

8.3   Cooperation.  The Parent covenants with Company that it will:

(a)

Access to Information.  Cooperate and cause others under the control of Parent
to cooperate to the end of providing Company and its counsel, accountants and
other designated representatives full access during normal business hours to the
properties, books, contracts, commitments and other records (including computer
files, retrieval programs and related documentation) of Parent and its
Subsidiaries, and Parent will furnish or cause to be furnished to Parent and its
representatives all information and data as Company or its representatives
reasonably may request; and

(b)

Keep Company Informed.  Promptly notify Company of any material matter or thing
occurring that adversely affects the condition, financial or otherwise, of the
Parent or HPT, this Agreement or any related agreement, the trading of the
Parent Common Shares, or the prospects of the Parent as a shell company or
parent holding company after the Closing Date.

8.4  Announcing of Transaction and Other Disclosures.  The Parent will announce
the entry into this Agreement as soon as practicable after the Closing by means
of a Current Report on Form 8-K, and not later than 5:30 p.m. (New York City
time) on the fourth (4th) business day following the Closing Date, Parent shall
file a Current Report on Form 8-K with the SEC describing the terms of the
transactions contemplated by this Agreement in the form required by the Exchange
Act, including any required financial statements.  Parent shall not make any
public announcement regarding the transactions prior to the Closing, other than
as required by the Exchange Act to announce the execution of material
agreements, including this Agreement, and the potential change in control of
Parent.








15




--------------------------------------------------------------------------------

8.5  Ordinary Course.  At all times from and after the date hereof until the
Closing Date, Parent covenants and agrees as to itself and its Subsidiaries that
(except as expressly contemplated or permitted by this Agreement, or to the
extent that the Company shall otherwise consent in writing) Parent and each of
its Subsidiaries shall conduct its businesses only in the ordinary course
consistent with past practice.

8.6  Elimination of Liabilities;.  Prior to the Closing Date, Parent obligations
and liabilities of Parent and its Subsidiaries to be satisfied in cash and
without the conversion of such obligations and liabilities into any securities
of the Parent or its Subsidiaries or assumed by a third party (together with
appropriate releases or indemnities in favor of Parent and the appropriate
Subsidiaries), in each case effective as of the Effective Time and in form and
substance satisfactory to the Company and its counsel.

8.7  Company Convertible Securities.

(a)

At the Effective Time, each Company Convertible Security, if any, shall be
deemed to constitute an option or right to acquire, on the same terms and
conditions as were applicable under such Company Convertible Security, a number
of shares of Parent Common Stock equal to the product (rounded down to the
nearest whole share) of (i) the number of Company Common Shares issuable upon
exercise of the conversion of the Company Convertible Security immediately prior
to the Effective Time and (ii) the Common Conversion Number; and the conversion
price per share of Parent Common Stock at which such security may be converted
shall be the amount (rounded up to the nearest whole cent) obtained by dividing
(iii) the conversion price per Company Common Share at which such option is
exercisable immediately prior to the Effective Time by (iv) the Common
Conversion Number.

(b)

As soon as practicable after the Effective Time, Parent shall deliver to the
holders of Company Convertible Securities appropriate notices setting forth such
holders’ rights pursuant thereto after giving effect to the Merger.  Parent
shall comply with the terms of the Company Convertible Securities and ensure, to
the extent required by.

(c)

Parent shall take all corporate action necessary to reserve for issuance a
sufficient number of shares of Parent Common Stock for delivery under all the
Company Convertible Securities as adjusted in accordance with this Section.

Section 9.  Indemnification.

9.1  Indemnity Agreement of the Company.  Subject to the provisions and
limitations of this Section 9, the Company agrees to indemnify and save harmless
Parent and its officers, directors, representatives, and agents from and
against:

 (a)

Failure to Perform Obligations.  Any Event of Loss (as defined below) or Loss
(as defined below) arising as a result of the Company’s failure to perform or
discharge any of its duties or obligations to be performed by the Company prior
to the Closing Date; and

 (b)

Breach of Representation Warranty or Covenant.  Any Event of Loss or Loss
arising from any breach of a representation, warranty or covenant of the Company
set forth in this Agreement.

9.2  Indemnity Agreement of Parent.  Subject to the provisions and limitations
of this Section 9, Parent agrees to indemnify and save harmless Company and its
officers, managers, representatives and agents from and against those
liabilities of (a) through (c) below:

(a)

Failure to Perform Obligations.  Any Event of Loss or Loss arising as a result
of Parent’s or HPT failure to discharge or perform any duties or obligations to
be performed by Parent or HPT prior to the Closing Date;

(b)

Breach of Representation, Warranty or Covenant.  Any Event of Loss or Loss
arising from any breach of a representation, warranty or covenant of Parent, for
itself or for its Subsidiaries, including HPT, set forth in this Agreement; and








16




--------------------------------------------------------------------------------



(c)

Monetary Loss. Any Event of Loss or Loss arising as a result of any expense or
monetary obligation incurred by Parent or HPT up until the Effective Time and
existing at the Effective Time, which is not paid or otherwise discharged or
provided for.

9.3  Definition of “Loss”.  Any party to this Agreement against which
indemnification may be sought pursuant to this Section 9 is an “Indemnifying
Party,” and any person entitled to indemnification pursuant to this Section 9 is
an “Indemnified Party.”  The occurrence of an event that may result in a loss,
cost, expense or liability of an Indemnified Party and as to which the
Indemnifying Party shall have received notice from the Indemnified Party shall
be herein called an “Event of Loss,” and the amount of any loss, cost, expense
or liability of any kind (including legal fees and disbursements incurred) of an
Indemnified Party is a “Loss;” provided, however, that for purposes of computing
the amount of Loss incurred by any Indemnified Party, there shall be deducted an
amount equal to the amount of any insurance proceeds (other than self-insurance)
directly or indirectly received by the Indemnified Party in connection with the
Loss.

In addition, the Indemnifying Party shall indemnify the Indemnified Party
against an amount that, on an after-tax basis reflects the hypothetical tax
consequences, if any, to the Indemnified Party of the payment of the Loss.

9.4  Insurance Proceeds Received After Indemnification.  Each party agrees that,
if it receives any payments from the other party with respect to any Loss
pursuant to this Section 9 and subsequently it receives any amount of insurance
proceeds (other than from self-insurance) in connection with the Loss or the
circumstances giving rise to the Loss, the Indemnified Party shall reimburse
promptly (or cause to be delivered) to the Indemnifying Party an amount equal to
the lesser of the insurance proceeds or the indemnified Loss.

9.5  Deductible Amount and Time Period.  An Indemnifying Party shall not be
required to make any indemnification payments for which it would otherwise be
liable until (and then only to the extent that) the total of all amounts to
which the Indemnified Party would be entitled with respect to all Losses
actually exceeds $25,000.  However, this limitation on liability shall not be
applicable to any payments to be made by the Indemnifying Party pursuant to any
provision of this Agreement (other than those set forth in this Section 9), any
provision of any instrument of assumption, or with respect to the elimination of
liabilities of Parent and its Subsidiaries as required pursuant to Section 8.6.

The Indemnifying Party shall have no liability for any Loss arising out of
claims under this Agreement as to which the Indemnifying Party shall not have
received notice within eighteen (18) months from the Closing Date, except with
respect to the elimination of liabilities of Parent and its Subsidiaries as
required pursuant to Section 8.6, for which there shall be no expiry.

9.6  Defense of Claims.  In case any legal action shall be commenced or
threatened (provided that in the case of a threatened legal action the
Indemnified Party believes in good faith that an indemnifiable Loss is likely to
occur) against an Indemnified Party that could result in a Loss, the Indemnified
Party shall promptly notify the Indemnifying Party in writing.  The Indemnifying
Party shall have the right, exercisable by written notice promptly after receipt
of the notice, (A) to participate in and (B) assume (and control) the defense of
the action, at its own expense and with its own counsel, provided counsel is
reasonably satisfactory to the Indemnified Party.  If the Indemnifying Party
elects to assume the defense of the action, the Indemnifying Party shall keep
the Indemnified Party informed of all material developments and events and the
Indemnified Party shall have the right to participate in (but not control) the
defense of the action.  However, the Indemnified Party shall bear its own
expenses of participation except as set forth in the following sentence.  The
Indemnifying Party shall bear the reasonable fees and expenses of counsel
retained by the Indemnified Party if (i) the Indemnified Party shall have
retained counsel due to actual or potential conflicting interests between the
Indemnified Party and the Indemnifying Party, (ii) the Indemnifying Party shall
not elect to assume the defense of the action, (iii) the Indemnifying Party
shall not have employed counsel reasonably satisfactory to the Indemnified
Party, or (iv) the Indemnifying Party has authorized the employment of counsel
for the Indemnified Party to handle the defense of the action at the expense of
the Indemnifying Party.








17




--------------------------------------------------------------------------------

In no event will the Indemnifying Party be liable for any settlement or
admission of liability with respect to any action without its prior written
consent, which shall not be unreasonably withheld, but if settled with this
consent, the Indemnifying Party shall be liable for payment of the settlement or
judgment amount, subject to the limitations set forth in this Section 9.  The
Indemnifying Party may not settle any liability or claim subject to
indemnification pursuant to this Section 9 without the consent of the
Indemnified Party and on any basis that does not provide for a full release of
the Indemnified Party.  Any participation in, or assumption of the defense of,
any action by an Indemnifying Party shall be without prejudice to the right of
the Indemnifying Party, and shall not be construed as a waiver of its right to
deny the obligation to indemnify the Indemnified Party.  The giving of notice of
a loss, damage, cost or expense claimed to be indemnifiable shall be a
prerequisite to any obligation to indemnify.  However, the Indemnified Party’s
rights pursuant to this Section 9 shall not be forfeited by reason of a failure
to give the required notice or to cooperate in the defense to the extent the
failure does not have a material and adverse effect on the defense of the
matter.

9.7  Payment of Loss; Subrogation.  Any Loss for which an Indemnified Party is
entitled to payment shall be paid by the Indemnifying Party upon written demand
by the Indemnified Party.  The Indemnified Party shall be subrogated to any
claims or rights of the Indemnifying Party as against any other persons with
respect to any Loss paid by the Indemnifying Party under this Section 9.  The
Indemnified Party shall cooperate with the Indemnifying Party to a reasonable
extent, at the Indemnifying Party’s expense, in the assertion by the
Indemnifying Party of any claims against third persons.

9.8  Notice of Event of Loss.  Each party agrees that it will give notice to the
other party promptly, but in no event later than 45 days, after the receipt by
one of its responsible officers of knowledge of facts which, if not corrected,
would be an Event of Loss hereunder.  Each party shall make available to the
other party and its counsel and accountants, at reasonable times and for
reasonable periods, during normal business hours, all books and records of the
party relating to any possible Event of Loss, and each party will render to the
other assistance as it may reasonably require of the other in order to insure
prompt and adequate prosecution of the defense of any suit, claim or proceeding.

Section 10.  Termination of Agreement.  This Agreement and the transactions
contemplated hereby may be terminated in the following manner:

10.1  This Agreement may be terminated at any time before Closing by the mutual
consent of the Board of Directors of Parent and of the Company.

10.2  Parent may terminate this Agreement, at its sole option, if the Closing
has not occurred by July 31, 2013.

10.3  The Company may terminate this Agreement, at its sole option, if the
Closing has not occurred by July 31, 2013.

10.4  Either Parent or the Company may terminate this Agreement prior to Closing
if:

(a)

the other breaches its representations, warranties or covenants in any material
respect; or

(b)

any event occurs or fails to occur which renders impracticable satisfaction of
any of the conditions to its respective obligations under Sections 5 or 6.

10.5  Upon termination of this Agreement as provided for above and
notwithstanding any other provision of this Agreement, none of the parties shall
have any further rights or obligations under this Agreement, except that the
provisions of  Section 11.1, 11.2, 11.4, 11.7, 11.8, 11.10, 11.11, 11.12 and
11.13 shall survive.

10.6  Written notice of termination of this Agreement, as required in this
Section 10, shall be given by the party so terminating to the other party, in
accordance with the provisions of Section 11.12.








18




--------------------------------------------------------------------------------

Section 11.  Miscellaneous Provisions.

11.1  Expenses.  Except as otherwise provided in this Agreement, each party
hereto shall pay its own expenses incident to the origination, negotiation and
execution of this Agreement and the consummation of the transactions
contemplated hereby, including all legal and accounting fees and disbursements.

11.2  Payment and Expenses of Other Parties.  The Company and Parent agree that
if subsequent to the Closing Date any of them shall receive any payment due to
another party each shall promptly remit the same to the other (net of any tax
imposed upon either party in respect of the receipt of the payment), and if any
party shall pay any obligations of the other not assumed by it under this
Agreement, the payment shall be for the account of the party to whom the
obligation relates and that party shall promptly reimburse the other party.

11.3  Exhibits and Schedules.  The Exhibits and Schedules attached are
incorporated herein and made a part hereof for all purposes.  The expression
“this Agreement” means the body of this Agreement and the Exhibits and
Schedules.  The expressions “herein,” “hereof,” and “hereunder” and other words
of similar import refer to this Agreement and the Exhibits and Schedules as a
whole and not to any particular part or subdivision.

11.4  Survival of Obligations.  Subject to the applicable limitations of Section
10 above, the respective representations, warranties, covenants and agreements
of the parties to this Agreement shall survive consummation of the transactions
contemplated by this Agreement and shall continue in full force and effect after
the Closing Date.

11.5  Amendments and Waivers.  Except as otherwise specifically stated, any
provision of this Agreement may be amended by, and only by, a written instrument
executed by Parent and HPT on one part and the Company on another part.  Through
a signed writing, either party may extend the time for or waive the performance
of any obligation of the other party, waive any inaccuracies in the
representations or warranties by the other party or waive compliance by the
other party with any of the terms and conditions contained in this Agreement.

11.6  Further Assurances.  From and after the Closing Date, the parties shall
cooperate with one another by furnishing any additional information, executing
and delivering any additional documents and instruments, and doing all other
things as may be reasonably required by the parties or their counsel to
consummate or otherwise implement the transactions contemplated by this
Agreement.

11.7  Public Statements.  Except as may be required by law, neither the Company
nor Parent shall issue any press release or other public statement concerning
the transactions contemplated by this Agreement without first providing the
other with a written copy of the proposed text and obtaining the other party’s
written consent.

11.8  Confidentiality.  If the transactions contemplated by this Agreement shall
be consummated, (i) the Company shall keep this Agreement, its terms, and all
documents and information relating to this Agreement and to the Opportunity
confidential, except as may be required by law and (ii) Parent shall keep this
Agreement, its terms, and all documents and information received from the
Company, to the extent they relate to anything other than the Opportunity,
confidential, except as may be required by law.  In the event that the
transactions contemplated by this Agreement shall not be consummated, each party
(i) shall return to the other party all documents and written information as it
shall have received from the other party in connection with this Agreement, (ii)
shall treat the documents and information as confidential, and (iii) shall not
disclose or utilize, and shall use its commercially reasonable efforts to
prevent any of its employees from disclosing or utilizing, the documents and
information.  However, in any event, the restrictions shall not apply to any
document or information, as evidenced by a party’s written records, that were
(A) already known to the other party prior to receipt from the disclosing party,
(B) publicly available at the time of the disclosure by the disclosing party or
subsequently became publicly available through no fault of the other party, or
(C) approved for public disclosure by the written authorization of the
disclosing party  The parties’ obligations under this Section 11.8 shall
continue and survive termination of this Agreement for a period of two years
from the date of this Agreement.

11.9  Parties Bound.  This Agreement shall inure to the benefit of and be
enforceable against the parties and their respective successors and permitted
assigns.  The rights and obligations of any party shall not be assignable
without the consent of the other parties.








19




--------------------------------------------------------------------------------

11.10  Governing Law.  This Agreement, and the rights and obligations of the
parties hereto, shall be governed by and construed in accordance with the laws
of the State of Delaware.  Jurisdiction and venue for any action or proceeding
shall be in the appropriate federal or state court located within the state of
Delaware.

11.11  Remedies.  Each party recognizes that money damages may be inadequate to
compensate a party for a breach by the other party of its obligations under this
Agreement, and each party agrees that in the event of a breach, the
non-breaching party may apply for an injunction of specific performance or the
granting of other equitable remedies as may be awarded by a court of competent
jurisdiction in order to afford the non-breaching party the benefits of this
Agreement.  The breaching party shall not object to the application, entry of
the injunction or granting of other equitable remedies on the ground that money
damages will be sufficient to compensate the non-breaching party.

11.12  Notices.  Any notice, demand, approval, consent, request, waiver or other
communication that may be or is required to be given pursuant to this Agreement
shall be in writing and shall be deemed given on the earlier of the day actually
received or on the close of business on the third business day next following
the day when deposited in the United States mail, postage prepaid, certified or
registered, addressed to the party at the address set forth after its respective
name below, or at a different address as a party shall have advised the other
party in writing, with copies sent to the persons indicated:

If to the Company:

Hydro Phi Technologies, Inc.

3404 Oakcliff Road, Suite C4/C6

Doraville (Atlanta), Georgia 30340

Attention: President

If to Parent:

Big Clix, Corp.

12D School Street

Fairfax, CA 94930

Attention: Patrick Yore







11.13  Invalid Provisions.  If any provision hereof is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, the provision shall be fully severable.  This Agreement shall
be construed and enforced as if the illegal, invalid or unenforceable provision
had never comprised a part of it and the remaining provisions shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance.  In lieu of the severed provision
there shall be added automatically a provision as similar in terms to the
severed provision as may be possible and be legal, valid and enforceable.

11.14  Miscellaneous.  The captions, headings and arrangements used in this
Agreement are for convenience only and do not affect, limit or amplify its terms
and provisions.  Whenever the singular number is used, the same shall include
the plural where appropriate, and the words of any gender shall include each
other gender where appropriate.  Unless otherwise specified or agreed to in
writing by the parties, all accounting terms used in this Agreement shall be
interpreted in accordance with United States generally accepted accounting
principles applied on a consistent basis.  Each party agrees to pay all expenses
and fees it has incurred to the extent that it has engaged a broker or finder in
connection with this transaction and further agrees to indemnify and save the
other party hereto harmless from any claims by any such brokers or finders in
connection with the Merger and the other transactions contemplated by this
Agreement.

11.15  Entirety of Agreement.  This Agreement contains the entire agreement
between the parties.  No representation, inducements, promises or agreements,
oral or otherwise, which are not embodied herein shall be of any force or
effect.








20




--------------------------------------------------------------------------------

11.16  Multiple Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be an original for all purposes and all of
which shall be, collectively, one agreement.  This Agreement may be executed by
facsimile or email signature, which shall be deemed an original signature for
all purposes. This Agreement shall become effective when executed and delivered
by the parties.

11.17  Tax Analysis.  It is understood by all the parties to this Agreement and
any third party beneficiaries of this Agreement, that neither the Parent,
Company nor HPT have requested or undertaken to obtain any analysis of the tax
effect of the transactions as contemplated by this Agreement, including the
effort to have the transaction treated as a tax free reorganization under the
Code, as amended, including Section 368 of the Code.  It is understood that the
firm of Golenbock Eiseman Assor Bell & Peskoe LLP has acted only as counsel to
the Company and no other person or entity, including the shareholders of the
Company, and that such firm has not rendered any comment upon or advice
concerning the tax consequences of the transaction contemplated by this
Agreement and the related agreements.




[signatures on next page]











21




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and Plan of
Merger as of the date first above written.




PARENT:

 

 

 

 

BIG CLIX, CORP.

 

 

 

 

 

 

 

By:

/S/ Patrick Yore

 

 

Patrick Yore

 

 

President

 

 

 

 

 

 

 

HPT ACQUISITION CORP.

 

 

 

 

By:

/S/ Patrick Yore

 

 

Patrick Yore

 

 

President

 

 

 

 

 

 

 

THE COMPANY:

 

 

 

 

HYDRO HPI TECHNOLOGIES, INC.

 

 

 

 

By:

/S/ Roger M. Slotkin

 

 

Roger M. Slotkin

 

 

Chief Executive Officer

 














22




--------------------------------------------------------------------------------







EXHIBIT A




DIRECTORS AND OFFICERS OF SURVIVING CORPORATION







Directors




Roger M. Slotkin




Officers




Big Clix, Corp.




Roger M Slotkin, Director (Chairman) and Chief Executive Officer




Hydro Phi Technologies, Inc.




Reid Meyer, Chief Operating Officer

Jonathan Goldman, Chief Technology Officer

D. Scott Smith, Senior Vice President – Marketing /Distribution











--------------------------------------------------------------------------------


























--------------------------------------------------------------------------------







Company Disclosure Schedule




Section 3.6(a) – Company Convertible Securities

None

Section 3.15 – Trademarks and Copyrights of the Company

No material trademarks

Section 3.17 – Material Liabilities of the Company

See the financial statements of Hydro Phi Technologies, Inc. as set forth in the
form of Current Report on Form 8-K provided to Big Clix, Corp. as set forth in
Section 3.16.




















--------------------------------------------------------------------------------

Parent Disclosure Schedule














2


